USCA4 Appeal: 21-1543     Doc: 36         Filed: 07/22/2022    Pg: 1 of 28




                                              PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 21-1543


        TERRI COWGILL,

                            Plaintiff - Appellant,

                     v.

        FIRST DATA TECHNOLOGIES, INC.; FISERV SOLUTIONS, LLC,

                            Defendant – Appellees.


        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Albert David Copperthite, Magistrate Judge. (1:19-cv-02565-ADC)


        Argued: March 10, 2022                                           Decided: July 22, 2022


        Before GREGORY, Chief Judge, THACKER, and QUATTLEBAUM, Circuit Judges.


        Affirmed in part, vacated in part, and remanded by published opinion. Chief Judge Gregory
        wrote the opinion, in which Judge Thacker joined. Judge Quattlebaum wrote a separate
        opinion concurring in part and dissenting in part.


        Edward Patrick McDermott, Sr., LAW OFFICE OF E. PATRICK MCDERMOTT,
        Annapolis, Maryland, for Appellant. Charles B. Jellinek, BRYAN CAVE LEIGHTON
        PAISNER LLP, St. Louis, Missouri, for Appellees.
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022     Pg: 2 of 28




        GREGORY, Chief Judge:

               This appeal arises from the district court’s grant of summary judgment to First Data

        Technologies, Inc. on former employee Terri Cowgill’s failure-to-accommodate and

        disability discrimination claims, as well as the district court’s dismissal of Cowgill’s

        retaliation claim. Because the court erred in holding that there are no genuine issues of

        material fact precluding summary judgment on the disability discrimination claim, we must

        vacate its judgment and remand for further proceedings consistent with this opinion.



                                                     I.

               First Data Technologies, Inc. (“First Data”), a credit and debit card processing

        company, employed Terri Cowgill (“Cowgill”) as a call center representative from 2004

        until September 15, 2015. In her role, Cowgill answered calls from customers regarding

        transaction disputes. Cowgill, like all other call center representatives, was expected to

        make certain efforts to engage with a customer before disconnecting a call. For example,

        she was expected to introduce herself, identify the department she was in, and make

        attempts to say hello to the customer at least three times before terminating the call. Call

        center representatives were to refrain from engaging in “call avoidance,” which refers to a

        broad category of prohibited behaviors, including, but not limited to, not answering or

        “opening” a call promptly and releasing a call prematurely. During the nine years that

        preceded the termination of Cowgill’s employment, she “retained a spotless disciplinary




                                                     2
USCA4 Appeal: 21-1543        Doc: 36          Filed: 07/22/2022       Pg: 3 of 28




        record”—except when placed on a 30-day Improvement Action Plan (“IAP”) in September

        2006—and “[she] routinely received above-average performance reviews.” J.A. 294. 1

               On January 20, 2015, Cowgill submitted a request pursuant to the Family and

        Medical Leave Act (“FMLA”) as a result of back pain she was experiencing from an

        automobile accident that occurred 15 days earlier. The written physician’s note Cowgill

        submitted to First Data stated: “reduced work schedule: 4 hour(s) per day; 3-5 days per

        week” and “1/20/15 to 2/20/15.” J.A. 288. First Data approved this request. The approval

        letter read in part: “Your request for an intermittent leave of absence . . . has been approved

        for the following dates: Leave Start Date—01/15/2015[;] Leave End Date—02/20/2015.

        The health care provider indicated that you may need time off to care for yourself, within

        the following parameters: Frequency—4 hours per day, 3-5 days per week.” J.A. 291.

        The letter further explained that “[e]mployees on an intermittent leave of absence”: (i)

        “Must attempt to schedule doctor’s appointments during non-work hours”; (ii) “Can be

        recertified after the leave end date, if the need still exists”; (iii) “Must notify [First Data] if

        anything regarding this intermittent leave changes or if this intermittent leave is no longer

        needed”; (iv) “Must follow [] business unit’s call in procedures”; and (vi) “Must designate

        [] absence[s] as FMLA when calling in.” Id. The approval letter also stated that, if Cowgill

        had any questions, she should contact the Human Resource (“HR”) Service Center.

               Eight months later, in August 2015, Cowgill recertified her request for FMLA leave.

        First Data again approved the request. According to the approval letter, the “intermittent


               1
                 The record suggests that First Data employees are placed on an IAP when they
        receive a Final Written Warning.
                                                        3
USCA4 Appeal: 21-1543     Doc: 36         Filed: 07/22/2022      Pg: 4 of 28




        leave of absence” began on August 20, 2015 and would end on February 20, 2016, with a

        frequency of one to two days per month. J.A. 292.

              Though First Data approved Cowgill’s FMLA requests, Cowgill testified that First

        Data refused to grant the accommodation she requested:

                     Q: . . . . What is the reasonable accommodation that you
                     requested that you contend the company refused to grant?

                     A: My doctor requested that I be put on a reduced schedule—
                     four hours per day, three to five days per week—while I was
                     going through physical therapy. . . .

                     Q: Was that request for intermittent leave approved by the
                     company?

                     A: Yes, sir.

                     Q: Did you take reduced hours and reduced days off?

                     A: No.

                     Q: Why not?

                     A: Well, let me correct that. I took reduced hours off for my
                     physical therapy, but First Data never reduced my actual
                     schedule to four hours per day three to five days per week. . . .

                     Q: And given th[e] approval, can you tell me how or why you
                     believe that First Data failed to accommodate this request for a
                     reduced schedule?

                     A: Because every day, I went in and checked my schedule and
                     it wasn’t reduced.

                     Q: Did you share that with anyone that you were still on the
                     schedule?

                     A: Dawn Rowe multiple times. 2


              2
               Dawn Rowe was Cowgill’s supervisor for the last five years of Cowgill’s
        employment.
                                                    4
USCA4 Appeal: 21-1543   Doc: 36          Filed: 07/22/2022       Pg: 5 of 28




                   Q: And what did she say when you shared that with her?

                   A: . . . [S]he told me while my physical therapy was goin’ on
                   to just go ahead and whenever I had to leave for physical
                   therapy, to call Workforce Management and they would . . . go
                   in and schedule my physical therapy. So she told me I was to
                   call them when I left for physical therapy and then call ‘em
                   when I got back from physical therapy.

                   Q: . . . . And was there some other manner in which you think
                   that the company should’ve accommodated you? I mean, . . .
                   if she said, if you can’t come in ‘cause you have therapy or
                   you’re hurting, don’t come in, . . . what’s the difference
                   whether you’re scheduled or not?

                   A: Because we have schedule compliance. That’s part of . . .
                   the reviews . . . . So unless it’s put in my schedule, that actually
                   counts against me. . . .

                   Q: Well, did anyone ever tell you that they were counting your
                   time away at physical therapy or when you said you were
                   hurting and couldn’t come in against you? . . .

                   A No. But if—don’t tell me if I called Workforce Management
                   when I left for physical therapy, then it would be noted as
                   FMLA, which, obviously, would be excused.

                   Q: Okay. . . . [J]ust so I understand it, your position is that the
                   company didn’t grant your request for time away from work
                   on an intermittent basis or . . . reduced basis because they
                   actually left you on the schedule?

                   A: My position is they never actually reduced my schedule, so
                   I can’t pick which days and which hours I actually wanna work
                   and just show up for those days and hours.

                   Q: But they did say if you need to be off because you have
                   physical therapy or because your condition’s flaring up, just
                   call Workforce Management and don’t come in.

                   A: No. . . . Well, what I’m trying to say to you [is that]
                   [b]ecause they did not say, okay. You have Monday,
                   Wednesday, and Fridays off. That’s your three days per week.
                   Then I could’ve scheduled my going to my doctor and said,

                                                    5
USCA4 Appeal: 21-1543    Doc: 36               Filed: 07/22/2022   Pg: 6 of 28




                   okay. I need my physical therapy for Monday, Wednesday,
                   and Friday. They never did that.

                   Q: But to be clear, they said if you needed to go at physical
                   therapy, you should just go. Call Workforce Management and
                   go.

                   A: . . . . Correct. . . .

                   Q: . . . . So after you’d been approved for this leave, was there
                   ever any day where you had worked four hours per day on the
                   schedule and you said, . . . I can’t work anymore so I’m gonna
                   go tell Dawn Rowe I’ve had enough. . . . I gotta go. Pursuant
                   to my FMLA intermittent leave, I’m telling Workforce
                   Management I gotta go today and . . . I’m not working?

                   A: . . . . I did leave one day. I just stood up and put on my
                   coat. She was across the room and she come walking towards
                   me and asked me if I was okay. And I said, no. I’m going
                   home.

                   Q: And what did she say?

                   A: Nothin’.

                   Q: Did you call in to Workforce Management, said, I’m taking
                   this time off for FMLA?

                   A: Yeah. I woulda had to do that and call her extension before
                   I even left, so I’d done that before I even stood and put on my
                   coat. . . .

                   Q: . . . . Again, notwithstanding the fact that your schedule had
                   not been changed, if you needed to go to physical therapy or if
                   you were hurting and had to go, . . . the company was fine and
                   approved you to take that leave. Correct?

                   A: I can’t say that they were fine. I just called Workforce
                   Management, told them I was leavin’, and I got designated as
                   FMLA so it didn’t hurt my schedule compliance. . . .

                   Q: All right. . . . [D]id you ever tell Ms. Rowe, hey, this is one
                   of those days where I’m flaring up. I need to take off today?

                   A: I don’t recall. . . .

                                                        6
USCA4 Appeal: 21-1543     Doc: 36            Filed: 07/22/2022    Pg: 7 of 28




                     Q: And your physician’s note—was you may need to take one
                     to two days off a month. It wasn’t required that you be
                     scheduled off one to two days a month. Correct?

                     A: I believe it said that I could experience flare-ups.

                     Q: And so the company had approved you for that. When you
                     have a flare-up, let us know and it’s approved for intermittent
                     leave?

                     A: Correct.

                     Q: Do you recall ever—any instance after that had been
                     approved where you actually had to say, I’m having a flare-up
                     today. I can’t come in?

                     A: I can’t recall.

                     Q: . . . . So, as you sit here today under oath of this deposition,
                     you can’t recall any other time after you’d been approved for
                     that leave in August 20 of 2015 where you requested a time off
                     and nobody didn’t give you the time off?

                     A: Correct. . . .

                     Q: [A]s you sit here today, you can’t recall whether you
                     actually ever needed . . . to take a day off?

                     A: Correct. I don’t.

                     Q: And is it fair to say then that you can’t remember any
                     instance where the company ever denied you a day off pursuant
                     to your approved FMLA intermittent leave?

                     A: The one to two days per month? Correct. I didn’t say that.

                     Q: And other than periodic time off from work under the
                     FMLA, was there ever any other accommodation requests you
                     made of the company?

                     A: Not that I recall.

        J.A. 239–45, 248–54, 256–59, 334. Cowgill also testified to the following:

                     Q: On any day where you were on the schedule, did you ever—
                     and you felt like it’s just too uncomfortable to work today, you
                                                      7
USCA4 Appeal: 21-1543       Doc: 36         Filed: 07/22/2022      Pg: 8 of 28




                       know, . . . I just can’t come in, did you ever call Dawn and say,
                       I can’t come in. I’m taking this as my . . . my approved
                       intermittent leave?

                       A: Well, February the 11th.           That’s the day I got the
                       occurrence for attendance.

                       Q: Right. Okay. . . . [Y]ou got written up for that. . . .
                       [W]hoever was processing that, didn’t realize that that was still
                       covered time for you for FMLA. Correct?

                       A: That’s what they said. . . .

        J.A. 340–41.

              On February 11, 2015, Rowe had met with and issued Cowgill a “Final Written

        Warning” (“FWW”). The warning stated that Cowgill had accumulated over 64 hours of

        unscheduled absences and advised that any additional unscheduled absence before June

        26, 2015 may result in the termination of her employment. The warning further noted that,

        “[i]n adherence with the [] Attendance Policy, unscheduled absences of more than 48 hours

        are given a Final Warning due to the severity of the issue.” J.A. 375. One week later,

        Cowgill met with HR personnel, Annette Wood, and told Wood that Rowe was harassing

        her and threatening her job. Cowgill further explained that the absences for which she was

        disciplined were a part of approved FMLA leave. Wood withdrew the warning. According

        to Cowgill, the withdrawal was “based on the fact that . . . Dawn Rowe had vouched for

        [her].” J.A. 316. “It . . . wasn’t taken back because it was done in error for FMLA or

        anything like that. [Wood] [sat] there and she either called Dawn or she pretended to call

        Dawn and [came] back and said that because I was such a good rep, she was gonna have it

        erased was her word.” J.A. 314–16. Cowgill declared that she was never told that the



                                                         8
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022      Pg: 9 of 28




        FWW was a mistake and, during the meeting, Wood told her that she needed to do what

        she had to do to “protect” her job. J.A. 297.

               On August 4, 2015, after listening to a recording of a call that Cowgill received on

        July 10, 2015, Rowe and Cowgill met again. At the beginning of the meeting, Rowe

        brought up Cowgill’s pending FMLA recertification. When Cowgill told Rowe that she

        needed the accommodation request recertified, Rowe began discussing the July 10 call.

        Rowe had concluded that Cowgill engaged in call avoidance by failing to demonstrate

        restraint and courtesy with the caller and terminating the call abruptly. Rowe informed

        Cowgill that she was being placed on a 90-day IAP, which informed Cowgill that “[f]urther

        instances of call avoidance or unprofessionalism may result in further corrective action[,]

        including termination.” J.A. 385; see also J.A. 127, ¶¶ 26, 31. According to Cowgill, First

        Data has a policy of reviewing questionable calls within two days and First Data deviated

        from its procedure by waiting almost a month to address the July call. And the IAP noted

        that, starting on August 13, Cowgill and Rowe would meet every Thursday for performance

        coaching, but only one meeting took place and the extent of the coaching was Rowe’s

        single statement to Cowgill to “play pretty.” J.A. 321.

               Approximately one month later, on September 9, a customer submitted a negative

        survey following a call with Cowgill, noting that she prematurely disconnected the call.

        On September 15, Rowe played the recording for Cowgill. The parties dispute what

        happened during the call. According to Rowe, the recording revealed a man talking in the

        background for 26 seconds and saying “hello” just before Cowgill disconnected the call.

        There was no greeting at the beginning of the call or any evidence that Cowgill tried to

                                                        9
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022      Pg: 10 of 28




        engage with the customer. And when Rowe asked Cowgill whether there was any issue

        with her equipment, Cowgill stated there was not. According to Cowgill, she did greet the

        customer. But she could not hear anyone on the other end of the line, and followed

        company protocols by asking if anyone was on the line three times. No one responded to

        her greetings, and she heard voices only in the background and, therefore, initiated a

        disconnection. After she did so, she heard a man say “hello” and she attempted to reconnect

        the call, but it was irretrievable. When Rowe asked if her equipment was working

        correctly, Cowgill claims that she said she did not know. Cowgill also testified that the

        Data Center call sheet did not note a failure to do the opening, which would have occurred

        had she not engaged in a proper opening. Cowgill stated that she did not hear her opening

        when Rowe played the recording for her and believed that Rowe played only part of the

        call. First Data has refused to produce the recorded call. See J.A. 301, 407. 3

               Concluding that the September call constituted a second act of call avoidance in

        violation of Cowgill’s IAP, First Data terminated Cowgill’s employment on September 15,

        2015. According to Cowgill, the comparators terminated for call avoidance as noted by

        First Data in its motion for the Equal Employment Opportunity Commission (“EEOC”) to

        reconsider its Reasonable Cause Determination were given warnings prior to being placed

        on an IAP.     J.A. 399–405.     When Rowe sought approval to terminate Cowgill’s

        employment, Shelly Williams, the HR Director, responded via email:



               3
                 In a communication to the Office of Unemployment Insurance, First Data states:
        “The final incident took place on or around the claimant’s last day of work. The employer
        is not going to provide a recording of the call.” J.A. 407.
                                                     10
USCA4 Appeal: 21-1543       Doc: 36         Filed: 07/22/2022     Pg: 11 of 28




                      Terri’s date of hire is 2004. She received a “3” rating in her
                      2014 and 2013 year-end performance evaluations. 4 I’m
                      curious what she received in her mid-year 2015 evaluation.

                      I reviewed the [final warning] you sent. Was Terri’s behavior
                      of becoming upset with a customer and disconnecting a call out
                      of character for her? She received a [FWW and IAP] as the
                      first level of corrective action. I’m trying to understand what
                      is motivating Terri’s decline in performance.

        J.A. 397.    Cowgill had received an “above-average” review in her 2015 mid-year

        evaluation. J.A. 294.

               In August 2017, Cowgill filed a charge of discrimination against First Data with the

        EEOC, alleging disability discrimination under the Americans with Disabilities Act

        (“ADA”). Finding no evidence of an ADA violation, the EEOC issued a dismissal and

        notice of rights.

               On September 5, 2019, Cowgill filed her Complaint against First Data and Fiserv

        Solutions, LLC in the district court, 5 alleging disability discrimination pursuant to the

        ADA, failure-to-accommodate under the ADA, and retaliation pursuant to the ADA and

        FMLA. First Data moved to dismiss Cowgill’s FMLA retaliation claim as time-barred, as

        well as Cowgill’s ADA retaliation claim because Cowgill failed to exhaust her

        administrative remedies. The district court granted First Data’s motion. First Data later




               4
                 The call representatives were given ratings of 1, 2, or 3, with the latter serving as
        the best possible performance evaluation.
               5
                  The district court subsequently dismissed Fiserv from the case, finding Cowgill
        failed to allege sufficient facts to show that Fiserv and First Data were integrated employers
        or that Fiserv was involved in Cowgill’s termination. Cowgill does not challenge this
        ruling.
                                                     11
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022     Pg: 12 of 28




        moved for summary judgment on Cowgill’s disability discrimination and failure-to-

        accommodate claims, and the district court granted this motion too.

               Cowgill now appeals the district court’s dismissal of the ADA retaliation claim, as

        well as the grant of summary judgment as to the disability discrimination and failure-to-

        accommodate claims.



                                                    II.

              We review a district court’s grant of a motion to dismiss for failure to state a claim

        de novo, Ndambi v. CoreCivic, Inc., 990 F.3d 369, 371 (4th Cir. 2021), and if timely raised

        by the defendant, failure to exhaust administrative remedies warrants dismissal under Rule

        12(b)(6), Stewart v. Iancu, 912 F.3d 693, 702 (4th Cir. 2019). This Court reviews a district

        court’s grant of summary judgment de novo, “applying the same legal standards as the

        district court, and viewing all facts and reasonable inferences therefrom in the light most

        favorable to the nonmoving party.” Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 208

        (4th Cir. 2017) (quoting T-Mobile Ne., LLC v. City Council of Newport News, 674 F.3d

        380, 384–85 (4th Cir. 2012)).



                                                    III.

                                                    A.

              We first address Cowgill’s failure-to-accommodate claim. The ADA prohibits

        employers from “discriminat[ing] against a qualified individual on the basis of disability.”

        42 U.S.C. § 12112(a).     One form of discrimination is failing to make “reasonable

                                                    12
USCA4 Appeal: 21-1543      Doc: 36          Filed: 07/22/2022     Pg: 13 of 28




        accommodations” for a disabled employee’s “known physical or mental limitations,”

        unless the employer “can demonstrate that the accommodation would impose an undue

        hardship” on its business. Id. § 12112(b)(5)(A). To survive summary judgment on such a

        claim under the ADA, a plaintiff must show (i) she was disabled, (ii) the employer had

        notice of her disability, (iii) she could perform the essential functions of her position with

        a reasonable accommodation, and (iv) the employer refused to make such accommodation.

        Wilson v. Dollar Gen. Corp., 717 F.3d 337, 345 (4th Cir. 2013). This appeal turns on the

        fourth element:     Whether First Data refused to make the requested reasonable

        accommodation.

              Before opining on the fourth element, we must first consider what accommodation

        Cowgill requested. In her briefs, Cowgill argues that she requested a “reduced schedule”

        that allowed her to “pick which days and which hours [she] actually [wanted to] work and

        just show up for those days and hours.” J.A. 334. But Cowgill never made this request.

        Indeed, during her deposition, Cowgill stated that “[her] doctor requested that [she] be put

        on a reduced schedule—four hours per day, three to five days per week—while [she] was

        going through physical therapy.” J.A. 240. When asked whether “that request for

        intermittent leave [was] approved by [First Data],” Cowgill responded, “yes.” Id. And

        when asked whether she “[took] reduced hours and reduced days off,” Cowgill responded

        affirmatively, explaining that she “took reduced hours off for [her] physical therapy.” Id.

              Our conclusion that Cowgill never asked for an automatic reduction in her work

        schedule is further supported by the written physician’s note. The note contemplated ebbs

        and flows in the amount of time Cowgill needed to spend away from her work because of

                                                     13
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022     Pg: 14 of 28




        her back pain—indeed, it states that Cowgill should reduce her work schedule for four

        hours a day for as little as three days or as much as five days per week. During her

        deposition, Cowgill did not deny that the physician’s note stated that “[she] may need to

        take one to two days off a month” and did not actually “require[] that [she] be scheduled

        off one to two days a month.” J.A. 256–57 (emphasis added). Instead, she emphasized

        that the note said that she could experience flare-ups; but, as Cowgill conceded, she could

        leave whenever she experienced these flare-ups. J.A. 257. And given the nature of the

        accommodation request, First Data could not have automatically reduced Cowgill’s

        schedule because it had no way of knowing whether Cowgill would experience flare-ups

        on three, four, or five days of the week and how many hours of those days she would endure

        pain absent leave. For these reasons, the only reasonable conclusion is that Cowgill simply

        asked to work less hours—not to be taken off the work schedule on specific days or for a

        specific number of days for the duration of the FMLA leave period.

              Even assuming that Cowgill’s requests for intermittent FMLA leave constitutes a

        request for a reasonable accommodation under the ADA, First Data continued to approve

        Cowgill’s requested leave, Cowgill took the requested leave, and thus First Data provided

        the requested accommodation. Since Cowgill fails to satisfy this fourth element, we affirm

        the district court’s grant of summary judgment on the failure-to-accommodate claim. 6


               6
                First Data contends that Cowgill’s failure-to-accommodate claim fails as a matter
        of law because her only alleged request for accommodation—her request for intermittent
        FMLA leave—does not actually constitute a request for a reasonable accommodation under
        the ADA. This Court has yet to address this issue. But we need not reach it here because,
        as explained, even assuming that Cowgill had a disability as defined by the ADA, that
        (Continued)
                                                    14
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022      Pg: 15 of 28




                                                     B.

               We now turn to Cowgill’s disability discrimination claim. To establish a prima facia

        case of disability discrimination, a plaintiff must show (i) she was disabled, (ii) she was

        discharged, (iii) she was fulfilling her employer’s legitimate expectations when she was

        discharged, and (iv) the circumstances of her discharge raise a reasonable inference of

        unlawful discrimination. Rohan v. Networks Presentations LLC, 375 F.3d 266, 272 n.9

        (4th Cir. 2004). If the employee makes this showing, “the burden shifts to the employer to

        articulate a legitimate, nondiscriminatory reason for the adverse employment action.”

        Lettieri v. Equant, 478 F.3d 640, 646 (4th Cir. 2007). If the employer does so, the burden

        then shifts back to the plaintiff to show that the employer’s explanation was “actually a

        pretext for discrimination.” Id. (citation and internal quotation marks omitted). The parties

        contest the third and fourth elements, as well as the pretext prong.

                                                     i.

               To satisfy the third element, a plaintiff need not “show that [s]he was a perfect or

        model employee. Rather, a plaintiff must show only that [s]he was qualified for the job

        and that [s]he was meeting [her] employer’s legitimate expectations.” Haynes v. Waste

        Connections, Inc., 922 F.3d 219, 225 (4th Cir. 2019). The district court concluded that

        Cowgill failed to meet First Data’s legitimate expectations. We disagree.




        Cowgill was a qualified individual under the ADA, and that Cowgill’s request for
        intermittent FMLA leave also constituted a request for a reasonable accommodation under
        the ADA, the record does not support a view that First Data refused to accommodate any
        such request.
                                                     15
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022     Pg: 16 of 28




               If an employer genuinely believed that one of its employees was performing poorly

        on metrics the employer perceives as important (as First Data claims here), it seems

        unlikely that it would rate the employee’s performance highly. Sempowich v. Tactile Sys.

        Tech., Inc., 19 F.4th 643, 650 (4th Cir. 2021) (concluding that an issue of material fact

        existed as to whether the employee met legitimate expectations because, prior to

        termination, employer rated the employee’s performance highly, and gave her awards, a

        salary raise, and an equity grant); Haynes, 922 F.3d at 225 (explaining that the employee

        may have met legitimate expectations when recent signals suggested that the employer

        viewed her performance positively). Yet that is what happened here. The record shows

        that Cowgill “routinely received above-average performance reviews,” J.A. 294, and

        during her 2014 year-end and 2015 mid-year reviews, she received the highest rating

        possible—a “3.” In addition, when First Data withdrew the previous FWW just a few

        months prior to Cowgill’s termination, Wood told Cowgill that First Data was doing so

        because Cowgill was “such a good rep” and Rowe had vouched for her. J.A. 234.

               Considering that Cowgill is entitled to the benefit of all inferences as the non-

        movant, we conclude that there is a genuine dispute as to whether Cowgill met First Data’s

        legitimate expectations.

                                                    ii.

               To satisfy the fourth element of a disability discrimination claim, a plaintiff must

        show that the adverse action occurred under circumstances that raise a reasonable inference

        of unlawful discrimination. Rohan, 375 F.3d at 272 n.9. The district court found that



                                                    16
USCA4 Appeal: 21-1543       Doc: 36        Filed: 07/22/2022     Pg: 17 of 28




        Cowgill failed to establish this element, but we conclude that a genuine issue of material

        fact exists here too.

               It is well-established that “close temporal proximity weighs heavily in favor of

        finding a genuine dispute as to causation.” Jacobs v. N.C. Admin. Off. of the Cts., 780 F.3d

        562, 575 (4th Cir. 2015); see Haulbrook v. Michelin N. Am., Inc., 252 F.3d 696, 706 (4th

        Cir. 2001) (finding that temporal proximity alone can create a genuine dispute to

        causation); King v. Rumsfeld, 328 F.3d 145, 151 & n.5 (4th Cir. 2003) (finding that a two-

        and-a-half month gap between protected activity and an adverse employment action was

        sufficiently narrow to establish the causation prong of the prima facie case solely on the

        basis of temporal proximity). In Jacobs, we concluded that the employee’s termination

        “just three weeks after sending her e-mail disclosing her disability and requesting an

        accommodation” served as “affirmative evidence” from which a reasonable jury could

        conclude that the employee was terminated because of her disability. 780 F.3d at 575.

        Cowgill disclosed her disability and requested an accommodation on January 20, 2015

        and—exactly three weeks later—on February 11, First Data placed Cowgill on an IAP after

        she used the FMLA leave granted to her. That First Data eventually withdrew the FWW

        does not erase the mark of discriminatory motive. Similarly, in August, Rowe placed

        Cowgill on an IAP immediately after Cowgill confirmed that she was requesting

        recertification of FMLA leave. The extremely short time gap between these two events

        raises an even stronger discriminatory inference than that found in Jacobs.

               Moreover, during the meeting in which Wood withdrew the January 2015 FWW,

        Wood told Cowgill that she needed to “protect” her job. A reasonable factfinder could

                                                    17
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022      Pg: 18 of 28




        conclude that this statement reveals a discriminatory motive because it suggests that

        Cowgill’s job would remain unprotected if she allowed her disability to get in the way of

        her work performance.

               Taken together, this evidence is sufficient to create a jury question regarding the

        causation prong of Cowgill’s prima facia disability discrimination claim.

                                                     iii.

               Because Cowgill established her prima facie case, the burden shifts to First Data to

        articulate a “legitimate, nondiscriminatory reason” for terminating her employment.

        McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). First Data has satisfied its

        burden of articulating a legitimate, nondiscriminatory reason for terminating Cowgill’s

        employment, as it explained that Cowgill was fired following her second instance of call

        avoidance. Faced with this nondiscriminatory explanation for her termination, Cowgill

        bears the burden of establishing that First Data’s proffered explanation is pretext for

        disability discrimination. Burgess v. Bowen, 466 F. App’x 272, 277 (4th Cir. 2012)

        (explaining that, if a plaintiff can demonstrate “that the legitimate reasons offered by the

        defendant were not its true reasons, but were a pretext for discrimination,” summary

        judgment is not appropriate) (quoting Tex. Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248,

        253 (1981)). We believe that Cowgill has made such a showing here.

               To start, “‘especially relevant’ to a showing of pretext would be evidence that other

        employees who were similarly situated to the plaintiff (but for the protected characteristic)

        were treated more favorably.” Laing v. Federal Exp. Corp., 703 F.3d 713, 719 (4th Cir.

        2013) (quoting McDonnell Douglas, 411 U.S. at 804). But see Bryant v. Aiken Reg’l Med.

                                                     18
USCA4 Appeal: 21-1543       Doc: 36          Filed: 07/22/2022      Pg: 19 of 28




        Ctrs., Inc., 333 F.3d 536, 545 (4th Cir. 2003) (concluding that a plaintiff is “not required

        as a matter of law to point to a similarly situated . . . comparator in order to succeed” on a

        discrimination claim). We have emphasized that a comparison between similar employees

        “will never involve precisely the same set of work-related offenses occurring over the same

        period of time and under the same sets of circumstances.” Cook v. CSX Transp. Corp., 988

        F.2d 507, 511 (4th Cir. 1993). But “[w]hile there is no bright-line rule for what makes two

        jobs ‘similar’ under Title VII,” Spencer v. Virginia State Univ., 919 F.3d 199, 207 (4th Cir.

        2019), as amended (Mar. 26, 2019), relevant considerations include whether the plaintiff

        and comparator “dealt with the same supervisor, [were] subject to the same standards and[,]

        . . . engaged in the same conduct without such differentiating or mitigating circumstances

        that would distinguish their conduct or the employer’s treatment of them for it.” Haywood

        v. Locke, 387 F. App’x 355, 359 (4th Cir. 2010) (per curium) (quoting Mitchell v. Toledo

        Hosp., 964 F.2d 577, 583 (6th Cir. 1992)) (alterations in original); see also Spencer, 919

        F.3d at 207 (“[T]he plaintiff must provide evidence that the proposed comparators are not

        just similar in some respects, but similarly-situated in all respects.”).

               Cowgill identifies as comparators the two employees First Data identified when

        submitting its motion for the EEOC to reconsider its Reasonable Cause Determination.

        J.A. 399–405. A reasonable factfinder could conclude that these comparators are similarly-

        situated to Cowgill in all relevant respects—specifically, both employees answered

        customer calls and were prohibited from engaging in call avoidance. Notably, when First

        Data submitted information regarding these two comparators to the EEOC, it did not

        suggest the comparators were different in any respect, explaining that this “evidence

                                                      19
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022     Pg: 20 of 28




        demonstrates that other employees outside of [Cowgill’s] protected class were also

        discharged for call avoidance” and “unequivocally demonstrates that [Cowgill] . . . would

        have been terminated even in the absence of her alleged disability.” J.A. 399. And on

        appeal, First Data’s only argument as to why the two proposed comparators do not qualify

        as comparators is that they did not report to Rowe, Cowgill’s supervisor. Response Br. at

        38 n.9. In discussing whether plaintiffs and their comparators “share the same supervisor,”

        we have relied on Mitchell v. Toledo Hosp., 964 F.2d 577 (6th Cir. 1992). See Haynes,

        922 F.3d at 223–24; Haywood , 387 F. App’x at 359 (per curium). As Mitchell’s progeny

        has long noted, plaintiffs do not need to share the same supervisor in every case, and that

        comparison point is not a bar to relief in a case like this one, where the comparators are

        otherwise similar in “all relevant respects.” See McMillan v. Castro, 405 F.3d 405, 414

        (6th Cir. 2005) (“[T]he requirement that a plaintiff and her comparator ‘must have dealt

        with the same supervisor’ to be considered similarly situated does not automatically apply

        in every employment discrimination case.”); see also Louzon v. Ford Motor Co., 718 F.3d

        556, 563 (6th Cir. 2013) (“[W]e have never read ‘the “same supervisor” criteri[on]’ as an

        ‘inflexible requirement.’” (quoting Bobo v. United Parcel Serv., Inc., 665 F.3d 741, 751

        (6th Cir. 2012), abrogated on other grounds by Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570

        U.S. 338 (2013)); Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 352 (6th Cir.

        1998) (concluding that same-supervisor requirement does not apply to all factual situations;

        rather, comparators must be similar in “relevant aspects”).

               There is a sufficient basis for a reasonable factfinder to conclude that Cowgill—

        despite being similarly-situated to the comparators—was treated differently. For example,

                                                    20
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022     Pg: 21 of 28




        after engaging in call avoidance and being placed on a FWW, Comparator A was given

        special coaching attention, including reassignment of her work location to sit next to two

        team leaders for support and assistance. J.A. 401. Yet, in spite of its commitment to coach

        Cowgill, 7 First Data failed to follow through and ultimately did not go to the same lengths

        as it did with Comparator A to shore up Cowgill’s purported deficiencies. See Moore v.

        City of Charlotte, 754 F.2d 1100, 1105 (4th Cir. 1985) (“The most important variables in

        the disciplinary context, and the most likely sources of different but nondiscriminatory

        treatment, are the nature of the offenses committed and the nature of the punishments

        imposed.”). In addition, the comparator evidence suggests that—for those without a

        disability—something more than call avoidance is required for termination. Comparator

        A’s termination letter noted that, “[s]ince last year, [Comparator A] has not been to work

        on time,” indicating that the termination was catalyzed by not only instances of call

        avoidance but also attendance infractions. J.A. 401. Similarly, Comparator B fell onto

        First Data’s radar after engaging in at least one act of call avoidance—taking excessively

        long breaks—and committing attendance infractions within a 10-day period (and, as a

        result, was placed on a FWW). J.A. 404–05. But Cowgill’s termination was prompted by

        call avoidance infractions alone—not anything more.

               Williams’ response to Rowe’s termination request serves as an additional layer of

        pretext evidence. Williams appeared to question whether the disciplinary process escalated



               7
                The July 2015 IAP stated that Cowgill and Rowe “[would] meet on a weekly basis
        at 10:30am every Thursday starting August 13, 2015” and, “[d]uring these meetings, [they]
        [would] review a recorded call and discuss any opportunities that may arise.” J.A. 385.
                                                    21
USCA4 Appeal: 21-1543       Doc: 36          Filed: 07/22/2022      Pg: 22 of 28




        too quickly, asking whether “[Cowgill’s] behavior of becoming upset with a customer and

        disconnecting a call [was] out of character for her” immediately before stating that

        “[Cowgill] received a [FWW and IAP] as the first level of corrective action.” J.A. 397.

        Based on this, a reasonable factfinder could be persuaded that First Data engaged in a

        disparate application of its progressive discipline when Cowgill was up for discussion.

               Separately, we note that when “facts, if believed, would allow a trier of fact to think

        [the employer] was simply looking for a reason to get rid of [the employee],” the

        employer’s proffered explanation may not be worthy of credence. Merritt v. Old Dominion

        Freight Line, Inc., 601 F.3d 289, 296 (4th Cir. 2010). Here, First Data deviated from its

        usual procedure of reviewing questionable calls within two days and confronted Cowgill

        with the July call almost a month after it occurred. 8 A reasonable factfinder could conclude

        that First Data searched for and found the single nugget of misconduct that allowed it to

        place Cowgill on an IAP and set the course for her termination. Moreover, it is highly



               8
                 First Data argues that Cowgill “offers no evidence outside of her own self-serving
        testimony to support this proposition,” rendering this argument unpersuasive. Response
        Br. at 36–37. It is of no moment that Cowgill’s fact testimony is “self-serving.” See
        Johnson v. Hugo’s Skateway, 949 F.2d 1338, 1345 (4th Cir. 1991), on reh’g, 974 F.2d 1408
        (4th Cir. 1992) (“While [the plaintiff’s] testimony might be viewed as self-serving in
        isolation, the jury [is] free to weigh it in light of all of the other testimony adduced.”); see
        also U.S. v. Sklena, 692 F.3d 725, 733 (7th Cir. 2012) (“To say that evidence is ‘self-
        serving’ tells us practically nothing: a great deal of perfectly admissible testimony fits this
        description.”). Cf. Williams v. Giant Food Inc., 370 F.3d 423, 433 (4th Cir. 2004)
        (concluding that “[a plaintiff’s] testimony that she believed her evaluations to be “unfair
        and untrue and incorrect” is merely a self-serving opinion that cannot, absent objective
        corroboration, defeat summary judgment” (emphasis added)). What is significant is that
        First Data offers no evidence to the contrary. See O’Tuel v. Osborne, 706 F.2d 498, 501
        (4th Cir. 1983) (considering “self-serving” evidence because the record was devoid of
        contrary proof).
                                                      22
USCA4 Appeal: 21-1543      Doc: 36          Filed: 07/22/2022     Pg: 23 of 28




        suspicious that Rowe failed to coach Cowgill toward improvement as contemplated by the

        IAP. It is hard to believe that a company that is concerned about curbing call avoidance

        would fail to follow through when—pursuant to its own plan—that help is required to

        improve an employee’s work performance.

               Because a reasonable factfinder could conclude that First Data’s proffered

        explanation served as pretext for an impermissible consideration, we find that Cowgill

        satisfied the final requirement of her disability discrimination claim and vacate the district

        court’s grant of summary judgment on this issue.

                                                     C.

               Finally, we consider Cowgill’s retaliation claim. “Before a plaintiff has standing to

        file suit under Title VII, he must exhaust his administrative remedies by filing a charge

        with the EEOC.” Bryant v. Bell Atlantic Maryland, Inc., 288 F.3d 124, 132 (4th Cir. 2002).

        “The exhaustion requirement ensures that the employer is put on notice of the alleged

        violations so that the matter can be resolved out of court if possible.” Miles v. Dell, Inc.,

        429 F.3d 480, 491 (4th Cir. 2005) (citing EEOC v. American Nat’l Bank, 652 F.2d 1176,

        1186 (4th Cir. 1981)). “If a plaintiff’s claims in her judicial complaint are reasonably

        related to her EEOC charge and can be expected to follow from a reasonable administrative

        investigation, the plaintiff may advance such claims in her subsequent civil suit.” Smith v.

        First Union Nat’l Bank, 202 F.3d 234, 247–48 (4th Cir. 2000).

               Cowgill’s EEOC charge states:

                      I began working for the above on January 17, 2001, as a
                      Customer Service Representative. On January 5, 2015, I was
                      in a car accident, I sustained injures, which caused me to have

                                                     23
USCA4 Appeal: 21-1543      Doc: 36          Filed: 07/22/2022     Pg: 24 of 28




                      a temporary disability. I applied and was approved on January
                      26, 2015, for intermittent FMLA from January 15, 2015
                      through February 20, 2015. On February 2, 2015, I was given
                      a final warning for Attendance Policy Violation. I contacted
                      Human Resources, Annette Woods about the final written
                      warning for the use of leave and the final warning was dropped.
                      I had to file paperwork again, for my intermittent FMLA
                      because I was given the wrong forms from Human Resources.
                      On August 4, 2015, I was placed on an Improvement Action
                      Plan for dropping a call. I followed the company’s policy and
                      procedures for dropping a call. On August 20, 2015, I was
                      approved again for intermittent FMLA. On September 14,
                      2015, I was discharged.

                      My employer stated that I was discharged because I dropped a
                      call.

                      I believe that I was discriminated against because of my
                      disability in violation of the Americans with Disabilities Act
                      Amendment Act of 2008, with respect to failure to
                      accommodate, discipline and discharge.

        J.A. 71–72. The question here is whether Cowgill’s claim that she was retaliated against

        for requesting a reasonable accommodation is reasonably related to her EEOC charge such

        that it would have reasonably been expected to follow from an administrative investigation

        of that charge. The district court concluded that it is not. We agree.

               As an initial matter, Cowgill did not check the retaliation box on her charge form,

        and the narrative explaining her charge made no mention of retaliation. See Miles, 429

        F.3d at 492 (concluding that plaintiff’s failure to mark the retaliation box and the fact that

        the narrative did not mention retaliation supported the conclusion that her administrative

        charge did not include a retaliation claim).

               Cowgill argues that the district court’s holding was incorrect because she

        “identifie[d] the acts of retaliation” in the charge. Opening Br. at 48. We are unpersuaded.

                                                       24
USCA4 Appeal: 21-1543      Doc: 36         Filed: 07/22/2022      Pg: 25 of 28




        Though Cowgill’s charge described various events that occurred in the months leading to

        her termination, the charge states that those events occurred because of disability

        discrimination—not retaliation. And the events do not necessarily imply that First Data

        was motivated by a retaliatory impulse. See Miles, 429 F.3d at 492; Chacko v. Patuxent

        Inst., 429 F.3d 505, 509 (4th Cir. 2005) (“[I]f the factual foundation in the administrative

        charge is too vague to support a claim that is later presented in subsequent litigation, that

        claim will also be procedurally barred.”)

               Cowgill further contends the district court should have taken into consideration the

        fact that, after she filed her charge but before the EEOC issued its final determination, she

        told an EEOC investigator that First Data “retaliated against and fired [her] because of her

        disability.” Opening Br. at 15, 49. But we have previously explained that it is “objectively

        illogical to view a private letter from a complaining party to the EEOC as constructively

        amending a formal charge, given that one of the purposes of requiring a party to file charges

        with the EEOC is to put the charged party on notice of the claims raised against it.” Sloop

        v. Memorial Mission Hosp., Inc., 198 F.3d 147, 149 (4th Cir. 1999) (citation omitted). At

        bottom, Cowgill’s charge does not allege that First Data retaliated against her because she

        requested a reasonable accommodation, and it does not otherwise allege facts that would

        have put First Data on notice that she was charging the company with retaliation.



                                                    IV.

               For the foregoing reasons, the judgment of the district court as to Cowgill’s

        disability discrimination claim is vacated and the case is remanded for further proceedings

                                                     25
USCA4 Appeal: 21-1543     Doc: 36         Filed: 07/22/2022    Pg: 26 of 28




        not inconsistent with this opinion. The judgment of the district court as to Cowgill’s

        failure-to-accommodate and retaliation claims are affirmed.



                                 AFFIRMED IN PART, VACATED IN PART, AND REMANDED




                                                   26
USCA4 Appeal: 21-1543      Doc: 36        Filed: 07/22/2022     Pg: 27 of 28




        QUATTLEBAUM, Circuit Judge, concurring in part and dissenting in part:

               My disagreement is a narrow one. I agree with the majority’s decision concerning

        Cowgill’s failure to accommodate and retaliation claims. With respect to Cowgill’s

        disability discrimination claim, I also agree that the absence of direct evidence of

        discrimination requires the application of the McDonnell Douglas burden-shifting

        framework. But I disagree that Cowgill established the third element of that framework—

        that she was fulfilling First Data’s expectations when she was discharged. Haulbrook v.

        Michelin N. Am., 252 F.3d 696, 702 (4th Cir. 2001).

               The majority concludes Cowgill met this element based on evidence of positive

        performance reviews. And it is correct that Cowgill consistently received above-average

        reviews and that her 2014 year-end review and her 2015 mid-year review—the two most

        recent reviews before her termination—reflected the highest possible score. If her

        performance during the time covered by those reviews were at issue, I might agree with

        the majority.

               But those reviews predated the issues First Data cited for terminating her. In July

        2015, about three months after her most recent 2015 mid-year review, Cowgill got into an

        altercation with a customer and disconnected the call. In response to that incident, First

        Data placed Cowgill on an Improvement Action Plan. Cowgill’s subsequent termination in

        September 2015 related to her failure to comply with that Plan.

               To be sure, Cowgill questions the timing of the call’s quality control review which

        led to the Improvement Action Plan. She claims the review took place later than the normal

        two-day period in which calls are reviewed. But she offers no evidence of an actual policy

                                                   27
USCA4 Appeal: 21-1543       Doc: 36         Filed: 07/22/2022    Pg: 28 of 28




        requiring review within two days. Nor does she deny the substance of the customer

        altercation. Under that record, I do not see how her prior good performance creates a

        genuine issue of material fact as to whether Cowgill was fulfilling her employer’s

        expectations specifically “at the time of discharge.” Haulbrook, 252 F.3d at 702.

               One may question the need to terminate an employee for violating one Improvement

        Action Plan after years of good performance. But our role is not that of a “super-personnel

        department.” Spencer v. Virginia State Univ., 919 F.3d 199, 207 (4th Cir. 2019). Our role

        is to determine if there is a genuine issue of material fact concerning the elements of a

        disability discrimination claim. And, in my view, the record reveals no genuine issues

        related to the fact that Cowgill was expected to comply with an Improvement Action Plan

        yet failed to do so at the time of discharge.

               Therefore, I would also affirm the district court’s order granting summary judgment

        in favor of First Data on Cowgill’s disability discrimination claim.




                                                        28